DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2020, 11/04/2020, and 11/06/2020  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-13, 15-20, 24-29, 32-46, 48-51, 55, 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. 2016/0064628 in view of Sorensen et al. 2014/0268779 (Applicant provided prior art).


Regarding claims 1, Fuji discloses a plurality of LED chips (LED chips 4) arranged in an array substantially along an axial direction of the LED filament and electrically connected with one another [FIG 4B] [0029,47]; two conductive electrodes (electrodes 5) disposed corresponding to the array, each of the two conductive electrodes being electrically connected to a corresponding LED chip at an end of the array [FIG 4B] [0076-77]; and an enclosure coated on at least two sides of the array and the two conductive electrodes, a portion of each of the two conductive electrodes being exposed from the enclosure [FIG 2D].
However, Fuji fails to explicitly disclose postures of at least two of the LED chips related to an axis of the LED filament along the axial direction or related to a vase plane of the LED filament are different from each other, while the LED filament is laid on a horizontal plane and the base plane contacts and is aligned with the horizontal plane.
Sorensen discloses postures of at least two of the LED chips related to an axis of the LED filament along the axial direction or related to a vase plane of the LED filament are different from each other, while the LED filament is laid on a horizontal plane and the base plane contacts and is aligned with the horizontal plane [FIG 5] [0058-59].
IT would have been obvious to one with ordinary skill in the art at the time of filing to modify Fuji in view of Sorensen as Sorensen discloses, “In some aspects, standard LED packaging may prevent desirable positions and/or orientations of the LEDs.  Examples of problems that may be caused with LED packages may include that the packaging may prevent close packing of the LEDs, and the wires or other components of the LED package may block the light emitted from the LED.  Certain arrangements of packaged LED assemblies may not be practical, since the lens and wiring may prevent certain arrangements of the LEDs.  It is thus may be desirable to integrate LED die chips, without the associated LED packaging, into lamps, light bulbs, and other lighting solutions that may avoid some of the problems associated with standard LED packaging.” [0100]. 
Regarding claim 33, Fuji discloses a plurality of LED chips (LED chips 4) arranged in an array substantially along an axial direction of the LED filament and electrically connected with one another [FIG 4B] [0029,47]; two conductive electrodes (electrodes 5) disposed corresponding to the array, each of the two conductive electrodes being electrically connected to a corresponding LED chip at an end of the array [FIG 4B] [0076-77]; and an enclosure coated on at least two sides of the array and the two conductive electrodes, a portion of each of the two conductive electrodes being exposed from the enclosure [FIG 2D].
However, Fuji fails to explicitly disclose at least two of the LED chips have different illumination directions related to an axis of the LED filament along the axial direction or related to a base plane of the LED filament, and the illumination direction of one of the LED chips is parallel with a normal line of a light emitting face of the one of the LED chips, while the LED 
Sorensen discloses a t least two of the LED chips have different illumination directions related to an axis of the LED filament along the axial direction or related to a base plane of the LED filament, and the illumination direction of one of the LED chips is parallel with a normal line of a light emitting face of the one of the LED chips, while the LED filament is laid on a horizontal plane, and the base plane contacts and is aligned with the horizontal plane [FIG 5] [0058-59].
IT would have been obvious to one with ordinary skill in the art at the time of filing to modify Fuji in view of Sorensen as Sorensen discloses, “In some aspects, standard LED packaging may prevent desirable positions and/or orientations of the LEDs.  Examples of problems that may be caused with LED packages may include that the packaging may prevent close packing of the LEDs, and the wires or other components of the LED package may block the light emitted from the LED.  Certain arrangements of packaged LED assemblies may not be practical, since the lens and wiring may prevent certain arrangements of the LEDs.  It is thus may be desirable to integrate LED die chips, without the associated LED packaging, into lamps, light bulbs, and other lighting solutions that may avoid some of the problems associated with standard LED packaging.” [0100]. 
Regarding claims 2 and 35, Fuji in view of Sorensen discloses all of the limitations of claims 1 and 33, respectively. Sorensen further discloses at least two of the LED chips have different angles related to the base plane [FIG 5] [0058-59]. 
Regarding claims 3, and 36, Fuji in view of Sorensen discloses all of the limitations of claims 1 and 33, respectively. Sorensen further discloses one of the at least two of the LED chips 
Regarding claims 4, and 37, Fuji in view of Sorensen discloses all of the limitations of claims 3 and 36, respectively. Sorensen further discloses all of the LED chips tilt towards one of the first direction and the second direction related to the base plane respectively [FIG 5].
Regarding claim 5 and 38, Fuji in view of Sorensen discloses all of the limitations of claims 4 and 37, respectively. Sorensen further discloses all of the LED chips tilt towards one of the first direction and the second direction in an order.
Regarding claim 6 and 39, Fuji in view of Sorensen discloses all of the limitations of claims 3 and 36, respectively. Sorensen further discloses the first direction and the second direction are opposite with each other.
Regarding claim 7 and 40, Fuji in view of Sorensen discloses all of the limitations of claims 3 and 36, respectively. Sorensen further discloses the first direction is substantially towards one of the two conductive electrodes, and the second direction is substantially towards another one of the two conductive electrodes [FIG 5].
Regarding claim 8 and 41,
Regarding claim 9 and 42, Fuji in view of Sorensen discloses all of the limitations of claims 2 and 35, respectively. Sorensen further discloses postures of at least four of the LED chips related to the axis of the LED filament or related to the base plane are different from one another, wherein one of the at least four of the LED chips tilts towards a first direction related to the base plane, another one of the at least four of the LED chips tilts towards a second direction related to the base plane, another one of the at least four of the LED chips tilts towards a third direction related to the base plane, another one of the at least four of the LED chips tilts towards a fourth direction related to the base plane, and the first direction, the second direction, the third direction, and the fourth direction are different from one another [FIG 5].
Regarding claim 10, and 43, Fuji in view of Sorensen discloses all of the limitations of claims 9 and 42, respectively. Sorensen further discloses all of the LED chips tilt towards one of the first direction, the second direction, the third direction, and the fourth direction related to the base plane respectively [FIG 5].
Regarding claim 11 and 44, Fuji in view of Sorensen discloses all of the limitations of claims10 and 43, respectively. Sorensen further discloses all of the LED chips tilt towards one of the first direction, the second direction, the third direction, and the fourth direction in an order [FIG 5].
Regarding claim 12, and 45
Regarding claim 13, and 46, Fuji in view of Sorensen discloses all of the limitations of claims 12 and 45, respectively. Sorensen further discloses the third direction and the fourth direction are substantially perpendicular to the first direction and the second direction [FIG 10].
Regarding claim 15, Fuji in view of Sorensen discloses all of the limitations of claim 1. Sorensen further discloses the at least two of the LED chips have different illumination directions related to the base plane [FIG 5].
Regarding claim 16, Fuji in view of Sorensen discloses all of the limitations of claim 1. Sorensen further discloses all of the LED chips have irregular illumination directions related to the base plane [FIG 5].
Regarding claim 17 and 48, Fuji in view of Sorensen discloses all of the limitations of claims 1 and 33, respectively. Sorensen further discloses one of the at least two of the LED chips shifts on a radial direction of the LED filament from the axis of the LED filament or the at least two of the LED chips shift on the radial direction of the LED filament from the axis of the LED filament towards different directions respectively [FIG 7-8]. 
Regarding claim 18 and 49, Fuji in view of Sorensen discloses all of the limitations of claims 17 and 48, respectively. Sorensen further discloses all of the LED chips shift on the radial direction of the LED filament from the axis of the LED filament towards different directions respectively [FIG 7-8].
Regarding claim 19 and 50, Fuji in view of Sorensen discloses all of the limitations of claims 1 and 33, respectively. Sorensen further discloses one of the at least two of the LED chips rotates about a normal line of a light emitting face of the LED chip or the at least two of the LED 
Regarding claims 20 and 51, Fuji in view of Sorensen discloses all of the limitations of claims 19 and 50, respectively. Sorensen further discloses one of the at least two of the LED chips rotates about a normal line of a light emitting face of the LED chip or the at least two of the LED chips rotate about the normal lines of the light emitting faces of the LED chips clockwise and counterclockwise respectively [FIG 10].
Regarding claim 24 and 55, Fuji in view of Sorensen discloses all of the limitations of claims 1 and 33, respectively. Sorensen further discloses all of the LED chips related to the axis of the LED filament or related to the base plane are different from one another [FIG 10].
Regarding claim 25, Fuji in view of Sorensen discloses all of the limitations of claims 1. Sorensen further discloses every two or more adjacent LED chips are defined as one set, postures of at least two sets of the LED chips related to the axis of the LED filament or related to the base plane are different from each other [FIG 5]. 
Regarding claim 26, Fuji in view of Sorensen discloses all of the limitations of claims 25. Sorensen further discloses the at least two sets of the LED chips have different angles related to the base plane [FIG 5]. 
Regarding claim 27, Fuji in view of Sorensen discloses all of the limitations of claims 25. Sorensen further discloses the at least two sets of the LED chips have different illumination directions related to the base plan [FIG 5].
Regarding claim 28 and 57, Fuji in view of Sorensen discloses all of the limitations of claims 25 and 55 respectively. Sorensen further discloses one of the at least two sets of the LED 
Regarding claim 29 and 58, Fuji in view of Sorensen discloses all of the limitations of claims 25 and 55 respectively. Sorensen further discloses one of the at least two sets of the LED chips rotate about normal lines of light emitting faces of the LED chips or the at least two sets of the LED chips rotate about the normal lines of the light emitting faces of the LED chips clockwise and counterclockwise respectively [FIG 10]. 
Regarding claim 32, Fuji in view of Sorensen discloses all of the limitations of claims 25. Sorensen further discloses postures of all sets of the LED chips related to the axis of the LED filament or related to the base plane are different from one another [FIG 10].
Regarding claim 34, Fuji in view of Sorensen discloses all of the limitations of claim 33. Sorensen further discloses all of the LED chips have irregular illumination directions related to the base plane [FIG 5]. 


Claims 22-23, 31, 53-54, 56, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. 2016/0064628 in view of Sorensen et al. 2014/0268779 (Applicant provided prior art), as applied to claims 1-13, 15-20, 24-29, 32-46, 48-51, 55, 57-58 above, and in further view of Ueyama 2012/0293721.

Regarding claim 22, Fuji in view of Sorensen discloses all of the limitations of claim 1. However, neither explicitly disclose at least two of the LED chips have different heights related to the base plane. Ueyama discloses at least two of the LED chips have different heights related to the base plane [FIG 4A-4d, FIG 5]. It would have been obvious to one with ordinary skill in the art at the time of filing as Ueyama discloses, “In Embodiment 1 of the present invention, the plurality of top-emitting type LEDs 9 that have higher luminance and longer life are used as the light source of the backlight device 2, and by providing the tilting portion 12 between the mounting surface 91 and the circuit board 10 of the LED 9 at the end, the illumination direction of the LED at the end can be made to interest with the illumination direction of other LEDs, which allows the light emitted from the plurality of chip-type LEDs 9a to 9f to be distributed efficiently over the entire light guide plate.” [0038]
Regarding claim 23, Fuji in view of Sorensen and Ueyama discloses all of the limitations of claim 22. Ueyama further discloses wherein the at least two of the LED chips have different angles related to the base plane [FIG 4A-4D].
Regarding claim 31, Fuji in view of Sorensen discloses all of the limitations of claim 25. However, neither explicitly disclose at least two of the LED chips have different heights related to the base plane. Ueyama discloses at least two of the LED chips have different heights related to the base plane [FIG 4A-4d, FIG 5]. It would have been obvious to one with ordinary skill in the art at the time of filing as Ueyama discloses, “In Embodiment 1 of the present invention, the plurality of top-emitting type LEDs 9 that have higher luminance and longer life are used as the light source of the backlight device 2, and by providing the tilting portion 12 between the mounting surface 91 and the circuit board 10 of the LED 9 at the end, the illumination direction of the LED at the end can be made to interest with the illumination direction of other LEDs, which allows the light emitted from the plurality of chip-type LEDs 9a to 9f to be distributed efficiently over the entire light guide plate.” [0038]
Regarding claim 53, Fuji in view of Sorensen discloses all of the limitations of claim 25. However, neither explicitly disclose at least two of the LED chips have different heights related to the base plane. Ueyama discloses at least two of the LED chips have different heights related to the base plane [FIG 4A-4d, FIG 5]. It would have been obvious to one with ordinary skill in the art at the time of filing as Ueyama discloses, “In Embodiment 1 of the present invention, the plurality of top-emitting type LEDs 9 that have higher luminance and longer life are used as the light source of the backlight device 2, and by providing the tilting portion 12 between the mounting surface 91 and the circuit board 10 of the LED 9 at the end, the illumination direction of the LED at the end can be made to interest with the illumination direction of other LEDs, which allows the light emitted from the plurality of chip-type LEDs 9a to 9f to be distributed efficiently over the entire light guide plate.” [0038]
Regarding claim 54, Fuji in view of Sorensen and Ueyama discloses all of the limitations of claim 53. Ueyama further discloses wherein the at least two of the LED chips have different angles related to the base plane [FIG 4A-4D].
Regarding claim 56, Fuji in view of Sorensen discloses all of the limitations of claim 55. However, neither explicitly disclose at least two of the LED chips have different angles related to the base plane. Ueyama further discloses wherein the at least two of the LED chips have different angles related to the base plane [FIG 4A-4D]. It would have been obvious to one with ordinary skill in the art at the time of filing as Ueyama discloses, “In Embodiment 1 of the present invention, the plurality of top-emitting type LEDs 9 that have higher luminance and longer life are used as the light source of the backlight device 2, and by providing the tilting portion 12 between the mounting surface 91 and the circuit board 10 of the LED 9 at the end, the illumination direction of the LED at the end can be made to interest with the illumination direction of other LEDs, which allows the light emitted from the plurality of chip-type LEDs 9a to 9f to be distributed efficiently over the entire light guide plate.” [0038]
Regarding claim 60, Fuji in view of Sorensen discloses all of the limitations of claim 55. However, neither explicitly disclose at least two of the LED chips have different heights related to the base plane. Ueyama discloses at least two of the LED chips have different heights related to the base plane [FIG 4A-4d, FIG 5]. It would have been obvious to one with ordinary skill in the art at the time of filing as Ueyama discloses, “In Embodiment 1 of the present invention, the plurality of top-emitting type LEDs 9 that have higher luminance and longer life are used as the light source of the backlight device 2, and by providing the tilting portion 12 between the mounting surface 91 and the circuit board 10 of the LED 9 at the end, the illumination direction of the LED at the end can be made to interest with the illumination direction of other LEDs, which allows the light emitted from the plurality of chip-type LEDs 9a to 9f to be distributed efficiently over the entire light guide plate.” [0038]



Claims 61-66 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. 2016/0064628 in view of Ueyama 2012/0293721.

Regarding claim 61, Fuji discloses a plurality of LED chips (LED chips 4) arranged in an array substantially along an axial direction of the LED filament and electrically connected with one another [FIG 4B] [0029,47]; two conductive electrodes (electrodes 5) disposed corresponding to the array, each of the two conductive electrodes being electrically connected to a corresponding LED chip at an end of the array [FIG 4B] [0076-77]; and an enclosure coated on at least two sides of the array and the two conductive electrodes, a portion of each of the two conductive electrodes being exposed from the enclosure [FIG 2D].
However, Fuji fails to explicitly disclose wherein a surface of the enclosure defines a surface extending direction along the axial direction of the LED filament, a long side of each of the LED chips defines an LED extending direction, and the surface extending direction and the LED extending direction of at least one of the LED chips define an included angle.
Ueyama discloses wherein a surface of the enclosure defines a surface extending direction along the axial direction of the LED filament, a long side of each of the LED chips defines an LED extending direction, and the surface extending direction and the LED extending direction of at least one of the LED chips define an included angle [FIG 4A-6] [0033-37]. 
]. It would have been obvious to one with ordinary skill in the art at the time of filing as Ueyama discloses, “In Embodiment 1 of the present invention, the plurality of top-emitting type LEDs 9 that have higher luminance and longer life are used as the light source of the backlight device 2, and by providing the tilting portion 12 between the mounting surface 91 and the circuit board 10 of the LED 9 at the end, the illumination direction of the LED at the end can be made to interest with the illumination direction of other LEDs, which allows the light emitted from the plurality of chip-type LEDs 9a to 9f to be distributed efficiently over the entire light guide plate.” [0038]
Regarding claim 62, Fuji in view of Ueyama discloses all of the limitations of claim 61. Ueyama further discloses the included angle is an acute angle [FIG4D].
Regarding claim 63, Fuji in view of Ueyama discloses all of the limitations of claim 61. Ueyama further discloses the surface extending direction is defined by a part of the surface in a section of the LED filament along the axial direction, and the LED extending direction is defined by the long side of the LED chip in the section [FIG 4a-6].
Regarding claim 64, Fuji in view of Ueyama discloses all of the limitations of claim 61. Ueyama further discloses part of the surface in the section is overlapped by the LED chip in the section along a radial direction perpendicular to the axial direction of the LED filament [FIG 4A-6].
Regarding claim 65, Fuji in view of Ueyama discloses all of the limitations of claim 61. Ueyama further discloses wherein the long side of each of the LED chips is parallel with a light emitting face of the corresponding LED chip (LED 9F and 9A) [FIG 7].
Regarding claim 66, Fuji in view of Ueyama discloses all of the limitations of claim 61. Fuji further discloses the enclosure comprises a top layer and a base layer, the base layer is coated on one side of the array, the top layer is coated on other sides of the array, the base layer has a base plane away from the top layer, the top layer has a top plane away from the base layer, and the surface extending direction is defined by the top plane or the base plane [FIG 2D].


Claims 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. 2016/0064628 in view of Sorensen et al. 2014/0268779 (Applicant provided prior art), as applied to claims 1-13, 15-20, 24-29, 32-46, 48-51, 55, 57-58 above, and in further view of Kim 2011/0210358.

Regarding claim 67 and 68, Fuji in view of Sorensen discloses all of the limitations of claim 1 and claim 33 respectively. However, neither Fuji nor Sorensen discloses LED chips are interposed in the enclosure in a shape selecting from a group consisting of a wave-shape, a saw tooth shape, a bended shape, and a curved shape.
Kim discloses teaches wherein the attaching structure comprises wave-shaped interfaces, and the wave-shaped interfaces are respectively formed on contact faces between the top layer and the base layer (Kim, [0066]-[0067], the uneven portions 35a in Fig 3 are considered saw-tooth shaped. The Examiner considers pattern a type of wave.)  Fuji, Sorensen and Kim are analogous art because both are directed to LED chips on base substrates including top wavelength-converting phosphor layers. Therefore, it would have been obvious to one having ordinary skill in the art to use a rough adhesion layer or to wet-etch Fuji's phosphor layer 9 or phosphor-containing board 2 prior to bonding because doing so would .. Improve adhesive strength with the phosphor layer.. .".(Kim, [0067]).
Regarding claim 69, Fuji in view of Ueyama discloses all of the limitations of claim 61. However, neither Fuji nor Ueyama discloses LED chips are interposed in the enclosure in a 
Kim discloses teaches wherein the attaching structure comprises wave-shaped interfaces, and the wave-shaped interfaces are respectively formed on contact faces between the top layer and the base layer (Kim, [0066]-[0067], the uneven portions 35a in Fig 3 are considered saw-tooth shaped. The Examiner considers pattern a type of wave.)  Fuji, Ueyama and Kim are analogous art because both are directed to LED chips on base substrates including top wavelength-converting phosphor layers. Therefore, it would have been obvious to one having ordinary skill in the art to use a rough adhesion layer or to wet-etch Fuji's phosphor layer 9 or phosphor-containing board 2 prior to bonding because doing so would .. Improve adhesive strength with the phosphor layer.. .".(Kim, [0067]).

Allowable Subject Matter
Claims 14, 21, 30, 47, 52, 56 and 59 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited prior art of record discloses the first direction is substantially towards one of the two conductive electrodes, and the second direction is substantially towards another one of the two conductive electrodes, wherein the enclosure has two lateral sides opposite with each other on a radial direction of the LED filament, the third direction is substantially towards one of the two lateral sides, and the fourth direction is substantially towards another one of the two lateral sides.

Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies on page 15 of Remarks, (i.e., “Firstly, the array of LED chips of claim 1 is electrical connected by two electrical electrodes and a wire between two LED chips) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). There is no mention of a wire connecting any components of claim 1. Further while Fuji uses a PCB board, the elements are still electrically connected to one another. The claim limitations are rejected by Fuji. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies on page 15 of Remarks, (i.e., “Moreover, electrode 5a is totally not coated by the enclosure”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim explicitly states that a portion of each of the two electrodes are exposed from the enclosure, which is disclosed by Fuji, this Fuji discloses the limitations of claim 1. 
The Examiner does not find the applicant’s arguments persuasive and the claims stand rejected as provided above. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASIFA HABIB/Examiner, Art Unit 2887        

/THIEN M LE/Primary Examiner, Art Unit 2887